Citation Nr: 1535361	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for cervical strain from July 21, 2001 to April 12, 2007, and to a rating higher than 20 percent from that date.

2.  Entitlement to an initial rating higher than 10 percent for thoracolumbar strain from July 21, 2001 to April 27, 2007, and to a rating higher than 20 percent from that date.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 2001 to July 2001.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2005, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In August 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In March 2014, the Board remanded the claims for additional development, specifically, for the agency of original jurisdiction (AOJ) to review additional evidence.  The AOJ reviewed the additional evidence and thus complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Throughout the pendency of the claim, symptoms of the Veteran's cervical strain have most nearly approximated forward flexion to 15 degrees or less, but there has been no ankylosis or incapacitating episodes.

2.  From July 21, 2001 to December 2, 2010, symptoms of the Veteran's thoracolumbar strain most nearly approximated forward flexion between 30 and 60 degrees, but did not more nearly approximate forward flexion of 30 degrees or less, and there has been no ankylosis or incapacitating episodes.

3.  From December 2, 2010, symptoms of the Veteran's thoracolumbar strain most nearly approximated forward flexion to 30 degrees or less but there was no ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for cervical strain from July 21, 2001 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40. 4.45, 4. 71a, Diagnostic Code (DC) 5237 (2014).

2.  The criteria for an initial rating of 20 percent, but no higher, for thoracolumbar strain from July 21, 2001 to December 2, 2010 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4. 71a. DC 5237 (2014).

3.  The criteria for a rating of 40 percent, but no higher, for thoracolumbar strain from December 2, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4. 71a, DC 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural History

In October 2004, the RO granted entitlement to service connection for cervical and thoracolumbar strain, effective July 1, 2001, the day after separation from service.  The Veteran filed a timely, November 2004 notice of disagreement (NOD) with the assigned ratings, the RO issued a September 2005 statement of the case (SOC) continuing the denials, and the Veteran filed a timely, September 2005 substantive appeal (VA Form 9).  The Veteran continued to submit additional evidence and in an October 2006 letter to a U.S. Senator, indicated that she was attempting to obtain clarification from VA as to the status of her appeal.  The Senator forwarded this letter to the RO, which, in an email response apparently in October 2006 recounted the above procedural history and indicated that the Veteran's "claim is now pending certification to the BVA in Washington, D.C."  In April 2007, the Veteran sent to the RO a communication entitled, "Resend Appeal/Request Ratings Increase."  In the communication, she wrote that "in an effort to expedite my claim I would like to resend my appeal and request that the information in my file be reviewed and submitted for a ratings increase?"  She cited evidence indicating that she was entitled to a higher rating and wrote, "I do not dispute the appeal, I dispute the ratings.  Therefore once again I resend my appeal."

In an April 2007 letter, the RO indicated that it was interpreting this communication as a claim for an increased rating.  In a July 2007 letter to a Congresswoman, the Veteran requested that she "look into my VA claim that has changed from an appeal to a resend for increase."  The Congresswoman forwarded the Veteran's letter to the RO, which responded in a September 2007 letter that it had received the April 2007 Veteran's request to withdraw her appeal in favor of reopening her claim.  In February 2008, the RO denied what it had deemed claims for increased ratings for the cervical and thoracolumbar spine strains but in a deferred rating issued several days later, the RO indicated that it had interpreted the Veteran's April 2007 communication as withdrawing her appeal and filing a new claim, "BUT.  It is not to the Veteran's advantage to withdraw a perfected appeal, and she repeatedly talks about wanting to 'resend' her appeal, which I am not so sure means rescind."  The author of the deferred rating decision requested that the case be sent to a decision review officer for review and clarification as to the proper status of the appeal.  It does not appear that further action was taken with regard to the status of the appeal.

The Board agrees with the author of the February 2008 deferred rating decision that the Veteran's April 2007 communication was ambiguous as to whether the Veteran desired to withdraw her appeal of the initial ratings assigned for cervical and thoracolumbar strain and to file a new claim for an increased rating for these disabilities.  The Veteran did not explicitly state that she wished to withdraw her appeal and file a new claim and ended her statement with a question mark.  The United States Court of Appeals for Veterans Claims (Court) has held that when it is not clear if a Veteran has withdrawn a particular claim on appeal to the Board, the Board cannot conclude that the Veteran has expressed a desire to abandon her appeal without providing adequate reasons or bases to support such a conclusion, taking into account all of the facts relating to the status of the claim as well as VA's obligation to construe a Veteran's statement "in a liberal manner for purposes of determining whether they raise issues on appeal."  Verdon v. Brown, 8 Vet. App. 529, 533 (1996) (quoting EF v. Derwinski, 1 Vet. App. 324, 326 (1991)).  Given the ambiguous nature of the Veteran's April 2007 communication and the RO's acknowledgment of this ambiguity, as well as the detrimental effect against the Veteran that a finding of withdrawal would have with regard to the effective date of an increased rating, and in light of "the nonadversarial setting of the [VA] claims adjudication process," id. (quoting Isenbart v. Brown, 7 Vet. App. 537, 541 (1995)), the Board finds that the April 2007 communication was not a valid withdrawal of the Veteran's timely appeal of the initial ratings assigned for cervical and thoracolumbar strain.  It follows that these claims for higher initial ratings remained pending.  See Jones v. Shinseki, 23 Vet. App. 122, 125 (2009), aff'd, 619 F.3d 1368 (Fed. Cir. 2010) ("[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).  The Board has therefore characterized the claims being decided herein as claims for higher initial ratings and will adjudicate them as such.

II.  VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  As noted above, the claims being decided arise from the Veteran's disagreement with ratings assigned in connection with the grant of service connection for cervical and thoracolumbar strain.  In these circumstances, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording her multiple VA examinations as to the severity of her cervical and thoracolumbar spine strain.  For the reasons indicated in the discussion below, these examinations are adequate because they were based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Although the Veteran indicated during the Board hearing that she had filed a claim with the Social Security Administration (SSA), there is no indication that the claim was decided or that any relevant records were created in connection with that claim.  As there is no indication that there are outstanding records relevant to the claims being decided herein,  a remand is not warranted on this basis.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).
 
Moreover, during the August 2011 Board hearing, the undersigned explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
The Board will therefore proceed to the merits of the claims being decided herein.

III.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Rating Schedule, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where service connection has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as noted above, staged ratings are currently in effect, 10 percent for each disability from July 21, 2001, to April 12, 2007, and 20 percent from April 12, 2007.  The issues on appeal have been characterized accordingly.

Each disability is rated under 38 C.F.R. § 4.71a, DC 5237.  All disabilities of the spine are rated pursuant to the general rating formula for diseases and injuries of the spine (general rating formula).  Under the general rating formula, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees and a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less.  A higher rating for cervical spine disability requires ankylosis.

During the appeal period, forward flexion of the cervical spine was 20 degrees on the May 2002 VA examination, 35 degrees on the August 2004 VA examination, 30 degrees on the October 2007 VA examination, and 25 degrees on the December 2010 VA examination.  When assessing the severity of a musculoskeletal disability that, as here, is rated on the basis of limitation of motion, VA must also consider the extent of additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to pain, painful motion, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  When pain is associated with movement, the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the relevant part of the anatomy is used repeatedly over a period of time, and instructed that such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  On the May 2002 VA examination, all movements were slow and guarded, there was pain on motion, and the VA examiner wrote, "Certainly, pain could further limit functional ability during a flare-up or with increased use as described.  It is not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty."

On the August 2004 VA examination, there was soreness on range of motion testing.  On the October 2007 VA examination, the Veteran indicated that she had flare-ups of worsening neck pain approximately two to three times per week.  On examination, all motion of the neck caused pain and no additional limitation of motion was noted, and the VA examiner wrote, "Regarding the DeLuca provisions, additional limitation of function due to repetitive use or flare-ups cannot be determined without resorting to mere speculation."  On the December 2010 VA examination, cervical range of motion was limited by reported pain and stiffness, and there was no loss of function with repetitive use.  The VA examiner wrote, "Loss of function, due to flare-ups, cannot be determined without resorting to mere speculation."

Thus, cervical spine forward flexion was between 20 and 35 degrees on range of motion throughout the appeal period and the Veteran consistently described flare-ups that caused additional limitation of motion.  Although the VA examiners declined to quantify the additional range of motion loss due to pain on use or during flare-ups, the Court has indicated that such an estimation should be requested and made and has also held more generally that examiners' conclusions that an opinion would be speculative are generally disfavored and the Board can only rely on such conclusions in limited circumstances not present here, such as when the examiner explains the basis for such opinion.  Jones v. Shinseki, 23 Vet.  App. 382 (2009).  Given that the range of motion was close to the 15 degrees flexion required for a 30 percent rating and the Veteran consistently described flare-ups that caused additional limitation of motion, the Board finds that the evidence is approximately evenly balanced as to whether the symptoms more nearly approximated forward flexion 15 degrees or less throughout the appeal period.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 30 percent for cervical strain from July 21, 2001 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  An initial rating higher than 30 percent is not, however, warranted under the general rating formula, because there was no lay or medical evidence of ankylosis.

As to the thoracolumbar spine strain, it is also rated under DC 5237 and the general rating formula.  With regard to the thoracolumbar spine, a 20 percent rating is warranted for flexion between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent require unfavorable ankylosis.

On the May 2002 VA examination, flexion was to 50 degrees with pain on motion.  As noted, the examiner indicated that pain could further limit functional ability of the back but it was not feasible to express this in terms of additional range of motion figures.  On the August 2004 VA examination, there was tenderness over the middle of the thoracic and lumbar area.  Flexion was 80 degrees, extension was 15 degrees, and there was increased pain on motion, greater in extension than in flexion.  Lateral flexion and rotation were each 20 degrees bilaterally, with increased pain on motion and no additional limitation of motion after repetition.  On the October 2007 VA examination, the Veteran described flare-ups of worsening back pain two times per week lasting 7 to 8 hours requiring bed rest and moist heat.  The Veteran indicated that there had been three days of prescribed bed rest with regard to the lower back.  On examination, flexion was 60 degrees, extension 20 degrees, 20 degrees of lateral flexion bilaterally, and 30 degrees of rotation bilaterally.  There was pain on motion but no additional limitation on repetition, and again the examiner indicated that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to speculation.  On the December 2010 VA examination, the Veteran indicated that she was on bedrest for one month in August 2010 for severe low back pain, but the examiner indicated that these incapacitating episodes were not supported by documentation.  On examination, forward flexion was to 30 degrees.  Again, the Veteran described significant flare-ups and the examiner indicated that loss of function due to flare-ups could not be determined without resorting to mere speculation.  On the January 2011 VA spine examination, the examiner diagnosed multilevel degenerative disc disease (DDD) and found it was not related to the lumbar strain, but also wrote that he could not determine or separate the limitation of motion caused by the strain and the DDD without resort to mere speculation, although the majority was due to the DDD.

Initially, the Board notes that when it is not possible to separate the effects of the service connected and non-service connected disabilities, the benefit of the doubt doctrine dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  As the January 2011 VA examiner indicated that the effects of the lumbar strain and DDD could not be separated, the symptoms will be attributed to the thoracolumbar strain.

The above evidence reflects that, prior to the date of the December 2, 2010 VA examination, forward flexion of the thoracolumbar spine was 50 degrees in May 2002 and 60 degrees in October 2007.  These range of motion figures warrant an initial 20 percent rating under the general rating formula.  Although forward flexion was 80 degrees on the October 2007 VA examination, as noted the Veteran experienced flare-ups that the examiner declined to quantify in terms of additional loss of range of motion.  Given that the majority of range of motion studies prior to December 2, 2010 showed flexion between 30 and 60 degrees and the consistent testimony as to flare-ups, the Board finds that the evidence is at least evenly balanced as to whether flexion was between 30 and 60 degrees from July 21, 2001 to December 2, 2010.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial rating of 20 percent prior to December 2, 2010 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As to whether a higher initial rating is warranted, a 40 percent rating would require flexion limited to 30 degrees or less or ankylosis.  There has been no evidence of ankylosis since July 21, 2001.  Moreover, although there have been flare-ups, the Board finds that, even considering the Veteran's testimony as to the severity of the flare-ups, the lack of additional limitation on range of motion studies and the other evidence reflects that the additional loss of motion due to the flare-ups would not result in the significant degree of additional limitation of at least 20 degrees (from the 50 degrees flexion on the May 2002 VA examination) that would be required for the flexion of 30 degrees or less warranting a 40 percent rating under the general rating formula.  On the December 2, 2010 VA examination, however, flexion was to 30 degrees and, since forward flexion of the thoracolumbar spine 30 degrees or less warrants a 40 percent rating under the general rating formula, such a rating is warranted from December 2, 2010.  As there has been no ankylosis, a rating higher than 40 percent is not warranted from this date under the general rating formula.

Disabilities of the spine may also be rated under the formula for rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (formula for rating IVDS). Note 1 to the formula for rating IVDS defines incapacitating episodes as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  Although the Veteran stated that she was prescribed bed rest and is competent to do so, none of the VA examinations or VA or private treatment records, which contain extensive notations regarding lumbar and cervical spine treatment, contain evidence of a prescription of bed rest.  The Board therefore finds that the weight of the competent, credible evidence reflects that there have not been incapacitating episodes as defined in the applicable regulation warranting any higher rating under the formula for rating IVDS.

Note 1 to the general rating formula provides that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be rated separately under the appropriate diagnostic code.  Ratings for diseases of the peripheral nerves in 38 C.F.R. § 4.124a are generally based on the degree of incomplete paralysis caused by the relevant nerve or, if applicable, complete paralysis.  Mild incomplete paralysis of the upper, middle, and lower radicular group as well as all radicular groups, relating to the cervical spine, warrants a 20 percent rating.  Mild incomplete paralysis of the sciatic nerve, relating to the lumbar spine, warrants a 10 percent rating

On the May 2002 VA examination, the Veteran described pain radiating into the left shoulder and weakness of the right arm, but no numbness or tingling of the extremities.  She also described pain radiating into the posterior thigh bilaterally.  On neurological examination of the upper extremities, there were no actual focal strength deficits appreciated and reflexes and sensation were intact.  On neurological examination of the lower extremities, there was 5/5 strength on muscle testing.  Reflexes and sensation were intact and there was back pain with elevation of each leg on straight leg raise testing.  There was no radicular pain.

A May 2003 private treatment note of Dr. R.S. indicated that motor examination showed no pronation or drift to the extended upper extremities and strength was normal in the arms and legs.  Grip strength was normal bilaterally, tiptoe and heel walk were normal, sensation was intact to light touch and vibration.  There was no ataxia on finger to nose testing or on gait, deep tendon reflexes were all 2+, straight leg raise testing was positive on the left at approximately 45 degrees and positive on the right at approximately 30 degrees.  Dr. R.S. reviewed spine X-rays that the Veteran brought with her and found them to be completely normal.  The impression was of spine pain with left arm radicular symptoms and bilateral lower extremity radicular symptoms.  Dr. R.S. wrote, "She does have somewhat positive straight leg raise test but no other objective abnormalities on exam."  Dr R.S. noted that the Veteran was generally otherwise healthy.


On a July 2003 private lumbar spine MRI, the impression was minimal annular bulge at L5-S1 with the remainder of the exam negative.  A July 2003 cervical spine MRI showed small posterior central C4-5 disc protrusion and minimal annular bulge at C5-6.  On an August 2003 lumbar spine MRI, the impression was small midline bulge at L5-S1 with focal degenerative changes.  On an August 2003 thoracic spine MRI, the impression was increased signal foci in the vertebral bodies of T3 and T11 consistent with hemangiomas.  
 
On the August 2004 VA examination, there was no radiating pain into the arms and the Veteran described a shooting pain into both legs going down to the level of about the knees.  The Veteran described numbness and tingling of the hands from time to time, but there was no numbness and tingling of the legs and no loss of bowel or bladder control, although there was urinary urgency.  On neurologic examination, there was 4/5 strength the upper extremities, with no measurable atrophy of the upper extremities noted.  There were no focal strength deficits of the lower extremities noted.  Reflexes and sensation were intact in the upper and lower extremities.  Tinel's sign was negative at the wrist bilaterally.  There was some low back pain with straight leg raising of each leg, but no radicular pain.  The impression was cervical and thoracolumbar strain with prior MRI scans with minimal findings.

Dr. R.L.'s May 2005 treatment note indicated that the Veteran had moderate thoracic and lumbar paraspinal muscle tenderness bilaterally.  Motor strength of the upper and lower extremities was 4/5.  Straight leg raise testing was negative bilaterally, but there was positive Faber testing on the right.  Motor strength of the low back was 3/5.  X-rays showed good vertebral alignment with good preservation of lordotic curve, mild loss of intervertebral disc height at L5-S1 with mild posterior wedging and mild narrowing of the neuroforamen and no fractures.  June 2005 cervical spine MRI showed degenerative changes with some narrowing of the neural foramina at multiple levels and small central disc protrusion at C4-5.  June 2005 lumbar MRI showed minimal disc bulges at L4-5 and L5-S1 and slight narrowing of the bilateral neural foramina at L5-S1.

Dr. M.M. conducted multiple neurological examinations between March 2003 and March 2005.  The March 2003 treatment note indicated that the Veteran occasionally experienced radiation of low back pain into her legs but denied significant weakness of the legs, incontinence, or muscle spasm.  There was tenderness of the neck and back and stiffness in the neck when waking up in the morning.  Low back pain, tenderness, and muscle spasm were noted.  Motor examination showed supple tone and equal strength in all muscle groups with limited testing in bilateral hip flexors and shoulder abductors secondary to pain.  Deep tendon reflexes were 2/4 bilaterally and symmetric.  There was no obvious sensory deficit, active straight leg raising was limited to 20-30 degrees bilaterally secondary to pain, but, when distracted, passive straight leg raising was negative until 90 degrees bilaterally.  The impressions were low back and neck pain.  All subsequent treatment records through March 2005 indicated that brief neurologic examination remained unchanged.

On the October 2007 VA neurologic examination deep tendon reflexes were 2+ and symmetrical, gait was normal, the Veteran did not use a cane or crutch, sensation was intact to both upper and lower extremities to sharp and dull touch.  Straight leg raise was negative for radicular pain.  Grip strength was equal bilaterally, index finger to nose was normal without nystagmus and Romberg was negative.  Cervical spine MRI showed a small midline disc protrusion at C4-5 with minimal multilevel disc bulging.  Lumbar spine MRI showed migration of the nucleus of the L4-5 disc with possible breakdown of the posterior anulus and degenerative changes of the L2-3 disc with normal height.  The assessment noted degenerative disc disease of the lumbar and cervical spine "[w]ithout objective findings of radiculopathy."

Treatment records from the A.I.&P.C. dated between February and May 2009 contained notations of symptoms of muscle spasms and edema preventing normal intersegmental movement throughout the cervical spine, bilateral spasms, myofascial trigger points, hypertonicity and myalgia, positive maximal foraminal compression test, positive Soto Hall test, positive straight leg test, gluteal weakness, aberrant motion in the lower cervical motor units with associated myospasms interruption of normal movements of the lumbar spine.

On the December 2010 VA examination, radiating pain from the lumbar spine to the legs was noted, with no associated bladder or bowel dysfunction.  Peripheral nerves examination included a diagnosis of bilateral legs, pain and numbness, paresthesia/dysesthesia, numbness, weakness, fatigue, located in the bilateral thighs to knees with the left leg worse, erect posture, normal gait.  Reflexes were all 2.  Motor examination was 5/5 and symmetric, with no atrophy or loss of tone.  Sensory exam showed pinprick to be 2/2 and normal in the upper extremities, 0/2 in the lower extremities, scattered and not following dermatomal distribution.  Light touch was 2/2 and normal in the upper extremities and decreased 1-2 in the anterior and lateral left thigh and left calf.

Treatment records from M.A.C. dated from October 2009 to April 2011 show diagnoses of cervicalgia and lumbago, with neurologic examination showing no focal deficit, deep tendon reflexes +2/4 and bilaterally symmetric for the upper and lower extremities.

The above evidence reflects that while there have been some neurological symptoms relating to the cervical and thoracolumbar spine, these symptoms have not more nearly approximated the mild incomplete paralysis warranting a compensable rating for associated objective neurologic abnormalities relating to the cervical or lumbar spine.  Most of the neurologic examination findings were normal, such as the normal findings on the May 2002 VA examination, Dr. R.S.'s statement that that the Veteran "does have somewhat positive straight leg raise test but no other objective abnormalities on exam," normal and minimal findings noted on the August 2004 VA examination, the assessment of lumbar and cervical spine DDD "[w]ithout objective findings of radiculopathy," on the October 2007 VA examination, normal motor and reflex examination on the December 2010 VA examination with only minor abnormalities on sensory exam of the lower extremities, and no focal deficit, deep tendon reflexes +2/4 and bilaterally symmetric for the upper and lower extremities in the M.A.C. treatment records.  The weight of the evidence is thus against any separate compensable rating for associated objective neurologic abnormalities.

In addition, the Board notes that the Veteran filed the claims on appeal in July 2001.  Significantly, during the pendency of this appeal, the regulations for rating disabilities of the spine were twice revised, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."

If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision. A new law or regulation has prohibited retroactive effects if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have retroactive effects. VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The RO assigned a 30 percent rating for cervical strain and a 20 percent rating thoracolumbar strain under DC 5237, which reflects rating under the amended criteria, which included renumbering the diagnostic codes.  The only higher available ratings prior to the amendments were for vertebral fracture under DC 5285, ankylosis of the lumbar and cervical spine under former DCs 5287 and 5289, severe limitation of motion of the lumbar spine under former DC 5292, severe or pronounced IVDS under former DC 5293, and severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion under former DC 5295.

Effective September 23, 2002, DC 5293 was revised to evaluate IVDS either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Ratings were provided for IVDS based on the total duration of incapacitating episodes within the previous twelve months.  Note 1 also defined "chronic orthopedic and neurological manifestations" as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  Note 2 provided that when the evaluation is based on chronic manifestations, orthopedic disabilities are to be evaluated using the rating criteria for the most appropriate orthopedic diagnostic code or codes and neurological disabilities are to be evaluated separately using the rating criteria for the most appropriate neurological diagnostic code or codes.

The remaining criteria for rating disabilities of the spine were left undisturbed by the 2002 amendments, but the 2003 amendments renumbered all of the diagnostic codes and provided for evaluation of back disabilities other than IVDS under the general rating formula, described above.  The diagnostic code applicable to IVDS was changed from 5293 to 5243 and the new criteria provided that IVDS would be evaluated either under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, described above, depending on which method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.
 
The above evidence reflects that ratings higher than the current 30 percent for the cervical strain and 20 and 40 percent ratings for the lumbar strain would not be warranted under any of the potentially applicable diagnostic codes applicable prior to the amendments.  As shown above, the Veteran has not had fractured vertebrae or ankylosis, has not had significat neurologic symptoms that would warrant a higher rating for IVDS under DC 5293, and did not have severe limitation of the lumbar spine prior to December 2, 2010, when the current 40 percent rating was assigned, the same as under the former DC 5292.  She also did not have the symptoms of severe lumbosacral strain described in former DC 5295.  Consequently, as no higher ratings would be warranted under the former diagnostic codes, continuing the ratings under the amended DC 5237 from July 21, 2001 with the initial 30 percent rating for cervical strain and the staged 20 and 40 percent ratings for lumbar strain, i.e., applying the new provision the Veteran's claims that were pending when it took effect, does not produce genuinely retroactive effects, and is appropriate and does not prejudice the Veteran in this case.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease and the Notes provide for consideration of both orthopedic and neurologic symptoms.  This broad language in the criteria thus contemplates all of the symptoms experienced by the Veteran, even to the extent they are not specifically noted in the general rating formula or formula for rating IVDS based on incapacitating episodes or specifically listed in the former criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for cervical and thoracolumbar strain is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that, although it is remanding the issue of TDIU while declining to remand the issue of an extraschedular rating for referral to the Director, there is no inconsistency in doing so because the Board has made no finding as to whether there was marked interference with employment and in any event is not ordering additional development as to the issue of TDIU.  Brambley v. Principi, 17 Vet.App. 20, 24 (2003) (it is "premature for the Board to decline extraschedular consideration where the record was [ ] incomplete" on an issue relevant to the extraschedular determination, such as occupational impairment").

For the foregoing reasons, reasonable doubt has been resolved in favor of the Veteran in granting an initial rating of 30 percent for cervical strain from July 21, 2001 and a 20 percent rating for thoracolumbar strain from July 21, 2001, to December 2, 2010, and a 40 percent rating from that date.  The preponderance of the evidence is otherwise against the claims and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating of 30 percent, but no higher, for cervical strain, from July 21, 2001, is granted, subject to controlling regulations governing the payment of monetary awards.

An initial rating of 20 percent, but no higher, for thoracolumbar strain, from July 21, 2001, to December 2, 2010, and a rating of 40 percent, but no higher, from December 2, 2010, is granted, subject to controlling regulations governing the payment of monetary awards. 




REMAND

The Veteran claims that she has a psychiatric disorder that is related to service or her service-connected cervical and thoracolumbar strain.  At the conclusion of her period of service, the Veteran was given a diagnosis of adjustment disorder with depressed mood, and separation was recommended due to difficulty adapting to military training.  The Veteran has also testified that she was sexually assaulted by her drill sergeant.  There have been diagnoses of multiple psychiatric disorders throughout the pendency of the claim, including mood disorder and major depressive disorder.  On the March 2010 VA psychiatric examination, the diagnosis was undifferentiated somatoform disorder, rule out conversion disorder.  The VA examiner indicated that this diagnosis was due to the Veteran's physical complaints, i.e., pain and fatigue and related medical conditions but did not specify which specific physical complaints had referred to both the spine disorders and the Veteran's non-service connected knee disorder.  In addition, in June 2011, a VA psychologist diagnosed mood disorder secondary to chronic pain and major depressive disorder, recurrent (military sexual trauma) but did not offer a rationale for either opinion.  Consequently, a new VA psychiatric examination by a psychiatrist is warranted to identify all current psychiatric disabilities and to provide an opinion as to whether they are caused or aggravated by service-connected cervical or thoracolumbar strain or are otherwise related to service.

In addition, as the outcome of the issue of entitlement to TDIU will be impacted by the higher ratings granted herein and may be impacted by the disposition of the remanded claim for service connection for an acquired psychiatric disorder, this matter must be remanded as well, as inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Finally, as the Veteran appears to have ongoing private and VA treatment, any relevant outstanding treatment records should be obtained as well.  

Accordingly, the claims for entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate action to obtain any relevant outstanding private and VA treatment records.

2.  Schedule the Veteran for a VA examination by a psychiatrist as to the etiology of any psychiatric disorder she has had since she filed her April 2007 service connection claim.  All necessary tests should be conducted.

The claims file must be sent to the psychiatrist for review.

The psychiatrist should first indicate all psychiatric disorders that the Veteran has had since she filed her April 2007 service connection claim.  Then, as to any diagnosed disorder other than PTSD, the psychiatrist should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is related to her military service to include the diagnosed adjustment disorder with depressed mood.

The psychiatrist should also offer an opinion as to whether any diagnosed psychiatric disorder is either (a) caused or (b) aggravated by her service-connected cervical and thoracolumbar strain.

A complete rationale should accompany each opinion.
3.  If PTSD is diagnosed on the above examination, the AOJ should take appropriate steps to develop a claim for service connection for PTSD, to include as due to personal assault.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder and to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and her attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


